PER CURIAM.
Alberto Puentes appeals his convictions for kidnapping with a weapon, burglary of a dwelling with an assault, and armed robbery.
Puentes first argues that the evidence is insufficient to support the kidnapping charge under Faison v. State, 426 So.2d 963 (Fla.1983). In the present case, the victim was tied up for a half hour or more while the defendant and two other persons ransacked the house, stealing money and other property. We affirm the kidnapping conviction on the authority of Marsh v. State, 546 So.2d 33 (Fla. 3d DCA 1989), to which the facts are similar.
Puentes’ second point on appeal is that he was denied a fair trial because the prosecutor made improper comments concerning the credibility of the State’s witness during closing argument. Assuming arguen-do that the prosecutor made improper remarks during his closing argument, the defendant’s objection was sustained and defense counsel did not thereafter make a request for a curative instruction or a motion for a mistrial. Consequently, the point is not preserved for appellate review. See State v. Cumbie, 380 So.2d 1031 (Fla.1980); State v. Fritz, 652 So.2d 1243 (Fla. 5th DCA 1995); Houston v. State, 394 So.2d 557 (Fla. 3d DCA 1981).
Affirmed.